United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 23, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-60337
                         Summary Calendar


MICHAEL NELSON,

                                    Petitioner-Appellant,

versus

CONSTANCE REESE,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                       USDC No. 5:05-CV-13
                      --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Michael Nelson, federal prisoner # 02461-095, moves to

proceed in forma pauperis (IFP) on appeal from the district

court’s dismissal of his 28 U.S.C. § 2241 petition, wherein he

challenged his conviction in the Eastern District of Louisiana

for conspiracy to possess cocaine base with intent to distribute

and two counts of distribution of cocaine base.   The United

States District Court for the Southern District of Mississippi

determined that it lacked jurisdiction over Nelson’s § 2241



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-60337
                                -2-

petition because he was actually attempting to file a successive

28 U.S.C. § 2255 motion.

     A movant for leave to proceed IFP on appeal must show that

he is a pauper and that the appeal is taken in good faith, i.e.,

the appeal presents nonfrivolous issues.   Carson v. Polley,

689 F.2d 562, 586 (5th Cir. 1982); 28 U.S.C. § 1915(a)(3).

Nelson argues that the district court erroneously concluded that

his petition was successive, that he is entitled to seek relief

under § 2241 pursuant to the savings clause of § 2255, and that

he is entitled to seek relief under the All Writs Act, 28 U.S.C.

§ 1651(a).   Nelson challenges his underlying sentence by arguing

that (1) his sentence must be reopened because two state

convictions used to enhance his sentence under the Armed Career

Criminal Act (ACCA) have been vacated by the state court and

(2) his sentence exceeded the statutory maximum because the

sentencing judge determined sentencing enhancements based on a

preponderance of the evidence, in violation of United States v.

Booker, 543 U.S. 220 (2005).

     We have previously rejected identical arguments in multiple

requests from Nelson to file successive § 2255 motions.    See,

e.g., In re Nelson, No. 05-30574 at 2-3 (5th Cir. July 19, 2005)

(unpublished).   Although Nelson seeks to proceed under § 2241

pursuant to the savings clause of § 2255, he has not shown that

the remedy available under § 2255 is inadequate or ineffective.

See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.
                           No. 06-60337
                                -3-

2001); see also Pack v. Yusuff, 218 F.3d 448, 452-53 (5th Cir.

2000) (prior unsuccessful § 2255 motion, or the inability to meet

the second or successive requirements, does not render § 2255

inadequate or ineffective).   To the extent Nelson argues that the

Booker line of authority applies to his case, his argument is

unavailing in light of Padilla v. United States, 416 F.3d 424,

426-27 (5th Cir. 2005).

     “[T]he All Writs Act is a residual source of authority to

issue writs that are not otherwise covered by statute.   Where a

statute specifically addresses the particular issue at hand, it

is that authority, and not the All Writs Act, that is

controlling.”   Carlisle v. United States, 517 U.S. 416, 429

(1996)(quotation marks omitted).   Because § 2255 provides the

primary means of collaterally attacking a federal conviction and

sentence, see Reyes-Requena, 243 F.3d at 901, the All Writs Act

is not applicable to Nelson’s petition.

     Nelson fails to show that he will raise a nonfrivolous issue

on appeal.   Consequently, the motion for leave to proceed IFP is

denied and the appeal is dismissed as frivolous.    See Howard v.

King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.

     Nelson has been previously sanctioned by this court for

filing frivolous pleadings and was warned that further frivolous

or repetitive filings would subject him to additional sanctions.

See In re Nelson, No. 05-30574 at 2-3.    Despite this sanction and

warning, Nelson has continued to raise the same arguments in
                          No. 06-60337
                               -4-

additional frivolous pleadings.   Therefore, we order Nelson to

pay a monetary sanction of $250 to the clerk of this court.    The

clerk of this court and the clerks of all federal district courts

within this circuit are directed to refuse to file any pro se

pleading challenging the aforementioned conviction and sentence

unless Nelson submits proof of satisfaction of this sanction.     If

Nelson attempts to file any pleadings challenging his conviction

and sentence in this court without such proof the clerk will

docket them for administrative purposes only.   Any other

submissions which do not show proof that the sanction has been

paid will neither be addressed nor acknowledged.

     IFP DENIED; APPEAL DISMISSED; SANCTION IMPOSED.